Citation Nr: 0902607	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-13 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, including face numbness on the left side, neck pain 
and a right trapezius muscle injury.  

2.  Entitlement to service connection for a psychiatric 
disability characterized as dysthymic disorder, seasonal 
affective disorder (SAD) and adjustment disorder (claimed as 
depression), including as due to service-connected right knee 
disabilities.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, right knee. 

4.  Entitlement to an evaluation in excess of 10 percent for 
status post meniscus tear, right knee.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1979 to November 
1982.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of April 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming.  

The veteran testified in support of his claims at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in October 2008.  A transcript of the veteran's 
hearing testimony is of record.

The RO certified for appeal seven claims.  Based on the 
veteran's hearing testimony, however, the Board has 
recharacterized one such claim to include four of the seven 
certified for appeal.  

The Board addresses the claims of entitlement to service 
connection for residuals of a head injury, including face 
numbness on the left side, neck pain and a right trapezius 
muscle injury, and entitlement to service connection for a 
psychiatric disability characterized as dysthymic disorder, 
SAD and adjustment disorder (claimed as depression), 
including as due to service-connected right knee 
disabilities, in the REMAND section of this decision, below, 
and REMANDS those claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Degenerative joint disease of the veteran's right knee 
manifests as tenderness, pain, and limitation of motion with 
crepitus and pain.   

3.  Instability of the veteran's right knee is no more than 
slight.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative joint disease, right knee, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for status post meniscus tear, right knee, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Such 
notice must explain how in determines the appropriate 
disability rating and effective date to assign the award.  
Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide the 
claimant at least general notice of that requirement.  The 
Court additionally held that the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
list examples of the types of medical and lay evidence the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Such evidence includes competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated November 2004, August 2007 and June 
2008, the first sent before initially deciding those claims 
in a rating decision dated in April 2005.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of such notice also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  The RO also 
provided the veteran all necessary information on disability 
ratings and effective dates and cited the DCs pertinent to 
the veteran's claims.  The RO explained that, with regard to 
claims for increased evaluations, the veteran must submit 
evidence reflecting the impact of the symptoms on his 
employment and daily life.  As well, the RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  In a 
written statement received in September 2007, the veteran 
indicated that he had no other information or evidence to 
submit to substantiate his claims.  

The RO also conducted medical inquiry in support of the 
veteran's claims by affording the veteran VA examinations, 
during which examiner discussed the severity of the veteran's 
right knee disabilities.  The veteran does not now assert 
that the reports of these examinations are inadequate to 
decide his claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to increased evaluations for 
right knee disabilities.  He asserts that the 10 percent 
evaluations assigned these disabilities do not accurately 
reflect the severity of his right knee symptomatology.  
According to written statements submitted in support of his 
claim and his hearing testimony, presented in October 2008, 
such symptomatology includes pain, limitation of motion, 
popping out, locking and giving way, interferes with his 
ability to engage in most physical activities, including 
long-distance running, which he previously enjoyed, and 
necessitates the use of a brace.  The veteran argues that his 
right knee disability has been misdiagnosed as a torn 
cruciate ligament and is actually a meniscal tear, which is 
more severe.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) 
(23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated each of the veteran's 
right knee disabilities as 10 percent disabling pursuant to 
DCs 5260 and 5257.  Also applicable to this appeal are DCs 
5010, 5003, 5256 and 5261.  DC 5010 provides that arthritis 
due to trauma, substantiated by x-ray findings, is to be 
rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010 (2008).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2008).

The appropriate DCs for the specific joint involved in this 
case are 5260 and 5261.  DC 5260 provides that a 0 percent 
evaluation is assignable for flexion of the leg limited to 60 
degrees.  A 10 percent evaluation is assignable for flexion 
of the leg limited to 45 degrees.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees.  A 
30 percent evaluation is assignable for flexion of the leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008).  

DC 5261 provides that a 0 percent evaluation is assignable 
for extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  A 30 percent 
evaluation is assignable for extension of the leg limited to 
20 degrees.  A 40 percent evaluation is assignable for 
extension of the leg limited to 30 degrees.  A 50 percent 
evaluation is assignable for extension of the leg limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008); see also 
VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate 
evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint).  

DC 5257 provides that a 10 percent evaluation is assignable 
for slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent evaluation is assignable for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation is assignable for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257 (2008).  DC 5256 provides that an evaluation 
of at least 30 percent is assignable for ankylosis of the 
knee.  38 C.F.R. § 4.71a, DC 5256 (2008).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's right and left 
knee disability pictures do not more nearly approximate the 
criteria for increased evaluations under any applicable DC or 
GC opinion during any time period at issue in this appeal.    

During service in September 1981, April 1982 and September 
1982, the veteran injured his right knee playing football, 
jumping off of a rock and running.  These injuries 
necessitated treatment, including crutches, an immobilizer 
and physical therapy, for hyperextension of the joint, 
intermittent pain, worse when waking, doing stretching 
exercises and after walking for a prolonged period of time, 
effusion, and tenderness.  Medical professionals diagnosed a 
strain and probable tear and placed the veteran on physical 
profile.  An arthrogram conducted in April 1982 revealed no 
abnormalities.  On separation examination conducted in 
November 1982, the veteran reported painful joints, cramps in 
the legs, a trick or locked knee that kept dislocating, and 
occasional popping out of the knee joint.  The examiner 
confirmed chronic right knee pain since the prior injuries 
and noted a stable right knee joint.

Following discharge, the veteran continued to receive 
treatment for right knee complaints and underwent VA 
examinations of his right knee.  During the first such 
examination, conducted in April 1984, an examiner noted no 
right knee abnormalities.  X-rays were unremarkable.  In 
2002, however, the veteran again injured his right knee when 
he fell out of a pickup truck.  Magnetic resonance imaging 
(MRI) revealed a bone bruise, a completely disrupted anterior 
cruciate ligament, a small oblique tear of the lateral 
meniscus and an attenuated medial meniscus probably due to 
degenerative changes.  In January 2003, these findings 
necessitated surgery, or more specifically, a partial 
synovectomy for abnormal synovial bands and tethering 
meniscus, which were causing impingement, partial medial and 
lateral meniscectomies and chondroplasty of the knee in all 
three compartments.  Thereafter the veteran used crutches and 
participated in physical therapy and a home rehabilitation 
program. 

Since this surgery, the veteran has received additional 
treatment for right knee complaints, primarily pain, and 
undergone three more VA examinations.  During one examination 
conducted in March 2003, an examiner noted full range of 
motion of the right knee and an 8 degree loss of flexion 
(flexion to 112 degrees) after exercise.  X-rays revealed 
degenerative joint disease of the right knee.  During another 
conducted in July 2003, an examiner noted tenderness, mild 
laxity, flexion to 115 degrees with pain, and no change in 
range of motion on repetitive testing.  

In January 2005, the veteran began wearing a brace for 
instability.  In February 2005, his private orthopedist 
characterized the instability as slight and noted that the 
veteran's right knee was giving out and causing swelling.  
During the most recently VA examination conducted in March 
2005, an examiner noted mild tenderness, minimal crepitus on 
motion, flexion to 118 degrees without pain, flexion to 
112 degrees without pain on repetitive use, no additional 
limitation during flare-ups, and mild laxity.  

As explained above, based on previously noted GC opinions, 
the RO has evaluated the veteran's right knee as two separate 
disabilities: one involving the arthritis and its 
manifestations and the other involving the instability.  As 
the evidence shows, during the course of this appeal, 
degenerative joint disease of the veteran's right knee 
manifested as tenderness, pain, and limitation of motion with 
crepitus and pain and the right knee instability was no more 
than slight.  

The tenderness, pain, and limitation of motion are 
contemplated in the 10 percent evaluation assigned the 
degenerative joint disease under DC 5260.  There is no 
evidence of record showing that, at any time during the 
course of this appeal, this disease caused flexion limited to 
30 degrees, extension limited to 15 degrees or ankylosis, 
symptoms that would warrant the assignment of an evaluation 
in excess of 10 percent under DC 5003, 5010 and 5260.  There 
is also no evidence of record showing that, at any time 
during the course of this appeal, instability of the 
veteran's right knee was more than slight.  An evaluation in 
excess of 10 percent may thus not be assigned under DC 5257.

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to increased evaluations for right 
and left knee disabilities are not met.  The Board recognizes 
that the rating schedule is designed to accommodate changes 
in condition and that the veteran may be awarded different 
evaluations in the future should either of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
the evidence is not in relative equipoise, the doctrine is 
not for application.  Rather, the preponderance of the 
evidence is against the claims; they must therefore be 
denied.


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease, right knee, is denied. 

An evaluation in excess of 10 percent for status post 
meniscus tear, right knee, is denied.  


REMAND

The veteran claims entitlement to service connection for 
residuals of a head injury, including face numbness on the 
left side, neck pain and a right trapezius muscle injury, and 
for a psychiatric disability characterized as dysthymic 
disorder, SAD and adjustment disorder (claimed as 
depression), including as due to service-connected right knee 
disabilities.  Additional action is necessary before the 
Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate assistance; therefore, to 
proceed in adjudicating the claims being remanded would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims being remanded are 
nec
ess
ary
.  
The 
vet
era
n
claims that he currently experiences residuals of an in-
ser
vic
e 
hea
d 
inj
ury
, 
inc
lud
ing
face numbness, neck pain and a right trapezius muscle injury, 
tha
t 
occ
urr
ed
during a vehicle accident for which he was given an Article 
15.  
Ser
vic
e 
tre
atm
ent
and personnel records do not specifically substantiate the 
inj
ury
, 
but 
the
y 
som
ewh
at
support the veteran's assertion.  They include a DA Form 2627 
sho
win
g 
tha
t, 
in
April 1981, the veteran was punished for operating a vehicle 
in 
a 
rec
kle
ss 
man
ner
.
They also include an examiner's notation of a head injury and 
ver
tig
o 
on 
sep
ara
tio
n
examination conducted in November 1982.  Post-service 
tre
atm
ent 
rec
ord
s 
sho
w
that the veteran currently has neck and other joint pain, 
num
bne
ss 
and 
ver
tig
o.
Despite this evidence, to date, an opinion has not been 
sou
ght 
reg
ard
ing 
whe
the
r
any current disability is related to the in-service incident 
and 
hea
d 
inj
ury
, 
as 
all
ege
d.
An opinion is also needed regarding whether any currently 
dia
gno
sed 
psy
chi
atr
ic
disability is related to documented in-service mental health 
complaints, including depression and a suicidal gesture.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for residuals of a 
head injury.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) record in detail the 
circumstances surrounding the 
veteran's reckless driving 
incident of April 1981 and the 
head injury the examiner 
reported in November 1982;

b) opine whether it is at least 
as likely as not that the 
veteran has residuals of the 
incident and/or head injury; 
and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided. 

2.  Thereafter, arrange for the veteran 
to undergo a VA examination in support of 
his claim for service connection for a 
psychiatric disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any psychiatric 
disability manifested by 
depression;

b) offer an opinion regarding 
whether such disability is at 
least as likely as not related 
to the veteran's active 
service, including documented 
depression and a suicidal 
gesture;  

c) if not, offer an opinion 
regarding whether such 
disability is proximately due 
to or the result of the 
veteran's service-connected 
right knee disabilities and 
associated pain; and

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

3.  Readjudicate the claims being 
remanded.  Consider the veteran's claim 
for service connection for a psychiatric 
disability on direct and secondary bases, 
including as due to the veteran's 
service-connected right knee 
disabilities.  Thereafter, if any benefit 
sought is not granted, provide the 
veteran a supplemental statement of the 
case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


